This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellant,

 4 v.                                                                                   NO. 33,105

 5 BRANDO HOWARD,

 6          Defendant-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
 8 Karen L. Townsend, District Judge

 9 Gary K. King, Attorney General
10 Corinna Laszlo-Henry, Assistant Attorney General
11 Santa Fe, NM

12 for Appellant

13 Emeterio L. Rudolfo
14 Farmington, NM

15 for Appellee

16                                 MEMORANDUM OPINION

17 VIGIL, Judge.
 1   {1}   The State appeals the district court’s order suppressing evidence obtained

 2 following a traffic stop. This Court issued a notice of proposed summary disposition,

 3 proposing to affirm. The State has filed a memorandum in opposition, which we have

 4 duly considered. As we are unpersuaded by the State’s arguments, we affirm the

 5 district court’s order suppressing evidence arising from the traffic stop.

 6   {2}   The sole issue in this appeal is whether the traffic stop at issue was based upon

 7 a reasonable suspicion that Defendant violated one of three statutes relied upon by the

 8 State below. The State’s sole witness at the suppression hearing was the arresting

 9 officer. As noted in our proposed summary disposition, [CN 6] that witness’s

10 testimony, along with the State’s theories supporting reasonable suspicion, was

11 internally inconsistent. According to the testimony received at the hearing, Defendant

12 was driving on the inside lane of a four-lane highway, he illegally changed lanes from

13 the inside lane to the outside lane, and he then made an illegal right-hand turn from

14 the inside lane. [DS unnumbered pages 2-3; RP 68 (describing both an illegal turn

15 from the inside lane and failure to use caution before entering the outside lane)] That

16 testimony is consistent with the fact that the witness issued Defendant citations for

17 both an illegal lane change and an illegal right turn. [RP 29-30]

18   {3}   Of course, if Defendant changed lanes from the inside lane (illegally or

19 otherwise), he was already in the outside lane before making the right-hand turn for


                                               2
 1 which he was cited. On appeal, the State continues to argue both that Defendant made

 2 an illegal lane change [See DS unnumbered page 2 (citing NMSA 1978, § 66-7-317

 3 (1978))] and that Defendant made an illegal right-hand turn [See DS unnumbered

 4 page 3 (citing NMSA 1978, § 66-7-322 (1978))]. Thus, in attempting to establish the

 5 existence of a reasonable suspicion that would support the traffic stop at issue, the

 6 State argued—and continues to argue—two alternative sets of facts. In its

 7 memorandum in opposition, the State now suggests that the district court must have

 8 disregarded the officer’s testimony regarding an illegal turn when it found that

 9 Defendant changed lanes before making a right-hand turn. [MIO 4] On that basis, the

10 State argues that this Court should conduct a full review of the evidence presented

11 below, making summary disposition inappropriate. [MIO 3]

12   {4}   The district court’s finding regarding a lane change, however, was amply

13 supported by the officer’s own (contradictory) testimony that Defendant changed

14 lanes. [RP 68; see also MIO 10 (continuing to assert that Defendant “changed lanes

15 into the path of a rapidly approaching vehicle”)] That finding is also supported by the

16 fact that the record contains a citation issued by that officer to Defendant for an

17 improper lane change. [RP 29] Thus, the record currently before this Court provides

18 all the support necessary to review the issue asserted by the State. Further, in deciding

19 that issue, we need not resolve the internal conflicts in the State’s theory of the case


                                               3
 1 or scrutinize evidence that would have supported a contrary result, since the question

 2 before this Court is simply whether the district court’s “decision is supported by

 3 substantial evidence, not whether the trial court could have reached a different

 4 conclusion.” In re Ernesto M., Jr., 1996-NMCA-039, ¶ 15, 121 N.M. 562, 915 P.2d

 5 318. In the present case, the record demonstrates that there was substantial evidence

 6 to support the district court’s finding that Defendant changed lanes.

 7   {5}   The State also complains of various other factual findings made by the district

 8 court, including where the Bisti Highway expands to four lanes after an intersection,

 9 whether a truck making a right turn was “merging” onto that roadway, and the way

10 that the district court described the driver of that truck’s failure to yield and

11 subsequent braking to avoid a collision. [MIO 4-5] The State’s complaints appear to

12 be semantic, in that they are principally directed at the district court’s choice of words

13 rather than the substance of the suppression order. And, in any event, the State does

14 not explain how any of these purported factual disputes are material to the district

15 court’s decision to suppress the evidence at issue in this appeal. Because it is not the

16 purpose of this Court to correct errors that have no effect on the outcome of a case, In

17 re Estate of Heeter, 1992-NMCA-032, ¶ 23, 113 N.M. 691, 831 P.2d 990, assignment

18 to the general calendar in order to review these purported disputes would serve no

19 purpose.


                                               4
 1   {6}   The State’s memorandum in opposition also continues to assert that it was error

 2 for the district court to apply the doctrine of comparative fault to Defendant’s conduct.

 3 [MIO 6-7] However, for the reasons explained in our notice of summary disposition

 4 [CN 4-5] (but not addressed in the State’s memorandum in opposition thereto), we

 5 find that the district court did not apply that doctrine to any issue in this case. See

 6 State v. Mondragon, 1988-NMCA-027, ¶ 10, 107 N.M. 421, 759 P.2d 1003 (stating

 7 that a party responding to a summary calendar notice must come forward and

 8 specifically point out errors of law and fact, and the repetition of earlier arguments

 9 does not fulfill this requirement), superseded by statute on other grounds as stated in

10 State v. Harris, 2013-NMCA-031, ¶ 3, 297 P.3d 374.

11   {7}   Similarly, the State also continues to assert its general argument that it was

12 reasonable to stop Defendant because “he changed lanes into the path of a rapidly

13 approaching vehicle.” [MIO 10] As explained in our notice of summary disposition,

14 however, the district court could properly have determined that Defendant’s change

15 of lanes was not unsafe, since Defendant—and not the “rapidly approaching

16 vehicle”—had the right-of-way. [CN 4-6] The State’s repetition of its argument that

17 the Defendant must have failed to ascertain that it was safe to change lanes does not

18 satisfy its burden of demonstrating that the proposed disposition would be error.

19 Mondragon, 1988-NMCA-027, ¶ 10.


                                               5
 1   {8}   The State’s memorandum in opposition does not provide new facts or

 2 authorities that persuade us that our proposed summary disposition was in error. “Our

 3 courts have repeatedly held that, in summary calendar cases, the burden is on the party

 4 opposing the proposed disposition to clearly point out errors in fact or law.” Hennessy

 5 v. Duryea, 1998-NMCA-036, ¶ 24, 124 N.M. 754, 955 P.2d 683. The State has failed

 6 to do so. Thus, for the reasons stated here and in our notice of proposed summary

 7 disposition, we affirm the district court’s suppression order.

 8   {9}   IT IS SO ORDERED.


 9                                         __________________________________
10                                         MICHAEL E. VIGIL, Judge

11 WE CONCUR:



12 ___________________________________
13 LINDA M. VANZI, Judge



14 ___________________________________
15 TIMOTHY L. GARCIA, Judge




                                              6